Citation Nr: 0431686	
Decision Date: 11/30/04    Archive Date: 12/08/04

DOCKET NO.  03-10 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for service-connected 
left ear hearing loss, currently evaluated at 10 percent.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

C. Crowley, Counsel

INTRODUCTION

The veteran served on active duty from September 1955 to 
September 1958.  

This case comes to the Board of Veterans' Appeals (Board) 
from a July 2002 rating decision (RD) of the VA Regional 
Office (RO).  The veteran's notice of disagreement (NOD) was 
received in February 2003.  The Statement of the Case (SOC) 
was issued in April 2003, and the VA Form 9 (Substantive 
Appeal) was received that same month.  The veteran was 
afforded a hearing before the undersigned Acting Veterans Law 
Judge, sitting in at the Pittsburg VARO in June 2004.  

The Board notes that in the April 2003 VA Form 9, the veteran 
appears to be arguing that he should receive consideration 
for ear infections he suffered in service.  Review of the 
SMRs show that there apparently was some bilateral ear 
drainage in service.  This matter is REFERRED to the RO, and 
the veteran's representative, for further clarification, as 
it has neither been certified for appellate review, nor so 
developed.  Additionally, as ear drainage is not a criterion 
for an increased rating of the veteran's service-connected 
left ear hearing loss pursuant to VA's Schedule for Rating 
Disabilities, this question is also not inextricably 
intertwined with the instant appeal.  


FINDINGS OF FACT

1.  The veteran was notified of the type of evidence needed 
to support his claim and of whose responsibility-his or 
VA's, it was for obtaining the supporting evidence.  
Moreover, the RO conveyed to him that he should provide any 
evidence in his possession pertaining to the claim, and all 
available evidence relevant to the claim herein decided has 
been received.

2.  VA audiometric testing in July 2002 revealed the 
veteran's average pure tone threshold levels, in decibels, 
were 38.75 in the right ear and "+110" in the left ear; 
with speech discrimination ability of 98 percent in the right 
ear, but not tested in the left ear, due to the severity of 
the loss.

3.  The veteran is service-connected only for left ear 
hearing loss.  The right ear is not service-connected.  

4.  The veteran has "level I" hearing acuity in his right 
ear and "level XI" in his left ear, for VA purposes.

5.  The veteran's service-connected left ear hearing loss is 
determined to be 10 percent disabling pursuant to VA's 
Schedule for Rating Disabilities (Schedule); the evidence 
does not show frequent periods of hospitalization, marked 
interference with employment, or other special circumstances 
that would render impractical the application of the regular 
schedular standards and warrant an extra-schedular rating.


CONCLUSION OF LAW

The criteria are not met for an evaluation higher than 10 
percent for the veteran's left ear hearing loss.  38 U.S.C.A. 
§§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 3.383, 4.1, 4.7, 
4.85, 4.86 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially avers that he is completely deaf in 
the left ear (February 2003 NOD), and that, taken together 
with his other disabilities, and the right ear infections he 
had, he should receive a higher rating for his service-
connected left ear hearing loss.  (April 2003 VA Form 9.)  It 
has also been argued on his behalf that he may not have been 
experiencing a flare, or an acute exacerbation of his 
condition at the most recent VA examination (May 2003 
statement submitted in lieu of VA Form 646), and that an 
extraschedular rating should be considered in this case (June 
2004 Hearing Transcript.)  

I.  Development of Claim

As a preliminary matter, the Board has considered the 
provisions of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA) (codified 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
In August 2001, VA issued regulations to implement the 
provisions of the VCAA, which are now codified at 38 C.F.R. 
§ 3.159 (2003).  

After VA receives an application that is at least 
substantially complete, VA must then provide notice of the 
information and evidence not of record that is necessary to 
substantiate the claim, including which information and 
evidence VA will seek to provide, and which information and 
evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a); see also Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) stated 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  The Court also held, however, that providing 
the VCAA notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.

In this case, the RO sent the claimant VA notice letters in 
May and June 2002, prior to the AOJ decision on appeal.  This 
letter notified him that the RO had received his increased 
rating claim for left ear hearing loss, and that he could 
submit evidence to show it had increased in severity, in 
addition to the VA examination that was being scheduled.  The 
letter provided the veteran with hypothetical examples of 
some of the best types of evidence to submit, lay and 
medical, and also informed him of his, and VA's, duties under 
the VCAA.  It also told him what information was needed from 
him, and that he should submit any additional information or 
evidence to VA.  38 C.F.R. § 3.159.  The letter even 
instructed which specific forms (which were enclosed) that 
the veteran must complete and return to VA.  He was sent a 
listing of accredited representatives.  Next, a June 2002 
letter notified him that a VA examination request was 
required to show an increase in disability, and that it was 
his responsibility to appear.  Also in June 2002, the veteran 
next signed, dated, and returned a VCAA waiver, wherein he 
stated that he had read the VA letter informing him of the 
requirements of the VCAA, that he had no additional medical 
evidence to submit, and that he waived the remaining time 
period within which his claim was being held for the 
submission of this evidence, because he desired for his claim 
to proceed.  He noted that he had seen a VA ear nose and 
throat examiner on a specific date, and VA obtained those 
records.  While he also noted that he had additional 
appointments, including an MRI examination, he did not aver 
that these were specifically related to his hearing loss 
condition.  At any rate, the Schedule does not contemplate 
MRI studies in the criteria for evaluating VA hearing loss 
disabilities, see 38 C.F.R. § 4.85, thus, this matter is not 
pertinent to the instant appeal, and is referred to the RO as 
noted in the Introduction section of the document.  The 
veteran also indicated that he was to have additional study 
in July 2003, and a compensation and pension examination 
report that is pertinent to the instant condition was 
associated with the claims folder.  

Thus, after consideration of these statements, the veteran's 
express waiver that he had no additional evidence pertinent 
to his hearing loss claim, as well as longitudinal review of 
the claims file, the Board finds, as a matter of fact, that 
there are no outstanding records relevant to the instant 
question at hand, whether the veteran's left ear hearing loss 
disability has increased in severity pursuant to VA's 
Schedule, or under 38 C.F.R. § 3.321(b)(1).  Therefore, based 
on this factual finding, no additional notice or development 
is required under the facts and circumstances of this case.  

The appellant was also provided with a copy of the July 2002 
rating decision, the April 2003 statement of the case (SOC), 
their respective notice letters, as well as follow up notice 
letters in April and May 2004, concerning his hearing rights.  
These documents, and their respective enclosures and cover 
letters, also served to notify the appellant not only of the 
actions VA had taken in his claim, what VA had received from 
him, and what was lacking in his specific claim, but also of 
the pertinent laws, regulations, and criteria, as well as a 
recitation of the evidence considered to date.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants be given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, initial notice was conducted prior to the initial RD, 
and all appropriate notice was provided as indicated, and, in 
any event, prior to the transfer and certification of the 
appellant's case to the Board.  Further, the content of the 
notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  He was offered a personal hearing.  Therefore, to 
decide the appeal would not be prejudicial.  VA has met its 
duties to notify the claimant under 38 U.S.C.A. §§ 5102, 
5103, Pelegrini, and 38 C.F.R. § 3.159.  

VA must also make reasonable efforts to assist the claimant 
in obtaining relevant evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A. 

This has been accomplished in the instant matter.  The 
veteran's relevant VA clinic notes and VA compensation and 
pension reports have been obtained and associated with the 
claims folder.  His service medical records (SMRs) are on 
file.  The RO worked with the VA medical center in 
rescheduling the requested VA examination, due to the 
veteran's vacation.  Repeated development and notice of such 
has been conducted at each stage of the appellate process.  
Thus, the duty to assist has also been met.  

II.  VA's Hearing Loss criteria

The veteran's SMRs reveal that his hearing was tested at 
entrance and separation.  The September 1955 enlistment 
examination shows that his hearing was noted to be 15/15, via 
the whispered voice/spoken voice testing method.  
Additionally, he was physically classified as being in group 
"A," and on the "PULSHES" scale, his hearing was 
specifically found to be in category one (high level of 
medical fitness.)  Additional entries in his SMRs also show 
that he was transferred from Parris Island, South Carolina, 
in December 1955; in February 1956, from Camp LeJeune, North 
Carolina; in July 1956, from Memphis Tennessee; and in August 
1957 from Cherry Point, North Carolina.  His SMRs show that 
he was found to be physically qualified for these transfers.  
The veteran also served at Marine Corps Air Station, in 
Beaufort, South Carolina prior to discharge from active duty.  
In September 1958, the veteran was found physically qualified 
for release to inactive duty in the reserves.  While his 
physical category and PULHES remained the same as at entry, 
the examiner noted that there was left ear defective hearing.  
The tympanic membrane was scarred and retracted "probably 
due to [an] old infection."  It was not considered 
disabling.  Item 70 on the discharge examination, the hearing 
section of that report, also remained at 15/15 on both the 
whispered voice and spoken voice testing.  A September 1958 
audiogram report, however, shows left ear hearing with 
decibel loss from 40 to 70 in the left ear.  

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule, which is based as 
far as practical on average impairment in earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2003).  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2003).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2003).  
Also, when making determinations as to the appropriate rating 
to be assigned, VA must take into account the veteran's 
entire medical history and circumstances.  See 38 C.F.R. § 
4.1 (2003); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).

In this regard, a VA examination was provided to the veteran 
in January 1959.  The veteran reported that he thought his 
left eardrum was punctured and deaf.  He worked with jets and 
aircraft for three years in the Marine Corps.  Service 
connection for left ear impaired hearing was established in a 
January 1959 RD.  A 10 percent rating was assigned at that 
time.  The veteran has carried that rating forward, to date.  

When entitlement to compensation already has been established 
and an increase in the disability ratings is at issue, the 
present level of disability is the primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Compare and 
contrast with the holding in Fenderson v. West, 12 Vet. App. 
119, 125-26 (1999) (where veteran timely appeals ratings 
initially assigned for his disabilities, the Board must 
consider entitlement to "staged" ratings to compensate for 
times since filing the claims when the disabilities may have 
been more severe than at other times during the course of the 
appeal).

Moreover, 38 C.F.R. § 3.321(b)(1) provides that to accord 
justice in an exceptional case where the schedular standards 
are found to be inadequate, the RO is authorized to refer the 
case to the Undersecretary for Benefits or the Director of 
VA's Compensation and Pension Service for assignment of an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment.  The governing norm for such an 
award is a finding that the case presents such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.

In May 2002, the veteran wrote that he wanted his hearing 
loss claim reopened.  Also in May, the veteran presented at 
VA's Ear, Nose and Throat (ENT) clinic with complaints of a 
deaf ear since 1958.  He stated that he worked on airplanes, 
and flew at high altitudes.  The examiner noted "AD" (right 
ear) mild hearing loss, and "A[S]" (left ear) profound 
mixed loss.  There was large ear canal volume on the right, 
but hypermobile tympanic membrane mobility on the left.  Word 
recognition scores were 100 percent on the right, and "DNT" 
(did not test) on the left.  The examiner recommended yearly 
evaluations, as well as a possible future hearing aid on the 
right.  The examiner also noted that the above results and 
recommendation were discussed with the veteran, and that he 
expressed understanding of those results, as well as the 
recommendation given.  

In July 2002, the veteran underwent VA audiological testing.  
The examiner found no tinnitus or vertigo.  There was mild to 
moderate sensorineural loss in the right ear, and profound 
mixed loss on the left.  The speech recognition was excellent 
on the right side, but the examiner was unable to measure or 
test the left side, due to the severity of loss.  Typanometry 
showed normal mobility and middle ear air pressure.  His 
puretone threshold averages, for VA purposes, were 38.75 on 
the right, and "+110" on the left.  The Speech Recognition 
scores were 98 percent on the right, and zero percent on the 
left.  

Evaluations of hearing loss range from noncompensable (i.e., 
0 percent) to 100 percent, based upon organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests, together with the average 
hearing threshold level as measured by pure tone audiometry 
tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  
38 C.F.R. § 4.85(a) and (d).

Normally, to evaluate the degree of disability for service-
connected (bilateral) hearing loss, the rating schedule 
establishes eleven auditory acuity levels, designated from 
level I for essentially normal acuity through level XI for 
profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  
The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Acevedo-Escobar v. West, 12 
Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. App. 
345, 349 (1992).

In this case, the veteran is only service-connected for left 
ear hearing loss, however.  In such cases, in order to 
determine the percentage evaluation from Tale VII, the 
nonservice-connected ear (the veteran's right ear) will be 
assigned a Roman Numeral Designation of "I," subject to the 
provisions of 38 C.F.R. § 3.383.  

Those criteria contain special considerations for paired 
organs and extremities.  In the event that the veteran would 
be totally deaf, in one ear, and that total deafness was due 
to service-connected disability, and in the event he would 
also happen to be totally deaf in the nonservice-connected 
ear, then the nonservice-connected ear may be considered 
service-connected, but only if the nonservice-connected 
condition was not a result of the veteran's willful 
misconduct.  38 C.F.R. § 3.383 (a)(3).  That is, in this 
case, if the veteran were to become totally deaf, he could 
possibly receive a higher rating, as the RO informed him in 
its rationale in the July 2002 RD.  However, in this case, 
the veteran is not totally deaf in both ears, thus, the 
special considerations of 38 C.F.R. § 3.383 are not available 
to him.  

Additionally, VA issued new regulations for evaluating 
diseases of the ears and other sense organs, effective June 
10, 1999.  See 64 Fed. Reg. 25,202 - 25,210 (May 11, 1999), 
codified at 38 C.F.R. §§ 4.85-4.87a (2003).  The veteran 
filed his claim to reopen in May 2002, so the new criteria, 
if applicable, are to be considered.  Substantively, the 
former and current criteria are the same except that the 
amended regulations added two new provisions for evaluating 
veterans with certain patterns of hearing impairment that 
cannot always be accurately assessed under section 4.85 
because the speech discrimination test may not reflect the 
severity of communicative functioning that some veterans 
experience.  See 64 Fed. Reg. at 25203.  Under 38 C.F.R. § 
4.86(a), if puretone thresholds in the 1000, 2000, 3000, and 
4000 Hertz frequencies are 55 dB's or more, such as in the 
veteran's case, an evaluation could be based upon either 
Table VI or Table VI(a), whichever results in a higher 
evaluation.  This does not change the outcome in the present 
case, however, because his left ear rating remains the same 
under both.  38 C.F.R. § 4.86(a)

Under either Table VI or Table VIa then, the veteran's left 
ear is assigned numeral XI, the highest numeral available, 
based on his left ear deafness.  As noted above, however, 
VA's Schedule does not compute impairment in earning 
capacity, the basis for VA compensation for service-connected 
disabilities, pursuant to hearing impairment in only one ear.  
The Schedule contemplates the combined effect on hearing 
acuity, after consideration of the total hearing ability, in 
both ears.  Thus, based on the intersection of the right ear 
"I" rating, and the left ear "XI" rating, on Table VII, 
with the left ear as the poorer ear and the right ear as the 
better ear, an evaluation of 10 percent is possible, and this 
is indeed the veteran's current rating.  

The veteran's representative argued, in May 2003, that a VA 
examination is necessary during "flares" or during a period 
of acute exacerbation, and implied that the veteran may have 
not been examined at such a time.  After a longitudinal 
review of the claims file, the Board finds no basis in fact 
for this assertion.  Nonetheless, as the veteran appears 
totally deaf in his left ear and his left ear rating is 
assigned the highest Roman Numeral Designation possible under 
38 C.F.R. § 4.85 (either Table VI or Table VIa) and even if 
the right ear hearing loss did wax and wane, this fact would 
be immaterial, as the right ear is nonservice connected.  
However, merely because the veteran's left ear is assigned 
the highest Roman Numeral designation available does not mean 
that the veteran's case must be referred for consideration of 
an extra-schedular rating, as argued at the June 2004 hearing 
before the undersigned.  This is because a higher rating 
would be available, but only under the special provisions of 
38 C.F.R. § 3.383 discussed above, when total deafness in the 
right ear is shown, not right ear hearing loss that may wax 
and wane.  The specific degree of right ear hearing loss is 
immaterial in the instant case, because it is nonservice-
connected.  

As the above rating is derived entirely from an objective, 
systematic, "mechanical" application of the results of the VA 
hearing test to the specific criteria of the applicable code, 
the Board does not have any discretion to conclude otherwise, 
see Lendenmann v. Principi, 3 Vet. App. at 349, and the 
veteran's claim for an increased rating for his service-
connected left ear hearing loss must be denied.  

The Board notes that the veteran's representative requested 
extra-schedular consideration in this case.  Review of the 
record shows that the RO did cite to 38 C.F.R. § 3.321(b)(1) 
in the July 2002 RD.  While the veteran's left ear hearing 
loss is profound, he still is not shown to have a service-
connected disorder warranting referral for consideration of 
an extra-schedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1).  The requirement for an extraschedular rating 
contemplates "marked" interference with employment and not 
simply that which is already envisioned under specific 
schedular rating criteria.  He testified has not been 
frequently hospitalized on account of any ear condition, 
including service-connected hearing loss, and, unfortunately, 
the degree and the type of impairment is not of the type 
which would otherwise render impractical the application of 
the regular schedular standards.  Admittedly, his overall 
functional impairment may hamper his performance in some 
respects, but the Schedule accounts for this impairment in 
considering a variety of levels of ratings available for 
hearing loss.  The disability is most appropriately rated 
under the schedular criteria, and is not of the type, level, 
or degree that requires frequent periods of hospitalization, 
or other marked impairment in employment functioning to the 
same degree that would require extra-schedular consideration, 
since those provisions are reserved for very special cases of 
impairment that simply is not shown here.  In particular, the 
May 2002 VA note shows that he was able to communicate 
effectively with the examiner, and understand both the test 
results, and its implications.  Consequently, the Board does 
not have to remand this case to the RO for further 
consideration of this issue.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The claim for a rating higher than 10 percent for the left 
ear hearing loss is denied.




	                     
______________________________________________
	K. PARAKKAL
	Acting Veterans Law Judge 
Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



